                 Case 2:19-cv-01105-JCC Document 52 Filed 07/28/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   DISCOVERY PARK COMMUNITY                                 CASE NO. C19-1105-JCC
     ALLIANCE, a community non-profit
10
     corporation, and ELIZABETH CAMPBELL,                     ORDER
11
                                Petitioners,
12          v.

13   CITY OF SEATTLE et al.,
14                              Respondents.
15

16          This matter comes before the Court on Respondents’ motion to dismiss Petitioner
17   Discovery Park Community Alliance for lack of counsel (Dkt. No. 45). Under Western District
18   of Washington Local Civil Rule 83.2(b)(4), “[a] business entity, except a sole proprietorship,
19   must be represented by counsel,” and “failure to obtain a replacement attorney by the date the
20   withdrawal is effective may result in the dismissal of the business entity’s claims for failure to
21   prosecute.” Discovery Park was informed of this rule both times that its attorney sought to
22   withdraw from this case. (Dkt. Nos. 12 at 2, 27 at 1–2.) Yet, Discovery Park has failed to obtain
23   counsel in the five months since its second attorney withdrew. (See Dkt. No. 37 at 1) (granting
24   motion to withdraw on February 24, 2020). Because Discovery Park has failed to obtain new
25   counsel, the Court GRANTS Respondents’ motion (Dkt. No. 45) and DISMISSES Discovery
26   Park from this case pursuant to Western District of Washington Local Civil Rule 83.2(b)(4).

     ORDER
     C19-1105-JCC
     PAGE - 1
              Case 2:19-cv-01105-JCC Document 52 Filed 07/28/20 Page 2 of 2




 1          DATED this 28th day of July 2020.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1105-JCC
     PAGE - 2
